J-S42045-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF                        :    IN THE SUPERIOR COURT OF
    PENNSYLVANIA,                          :         PENNSYLVANIA
                                           :
                      Appellee             :
                                           :
                 v.                        :
                                           :
    RONALD A. WOODS,                       :
                                           :
                      Appellant            :   No. 373 MDA 2018

                     Appeal from the Order February 8, 2018
                in the Court of Common Pleas of Dauphin County
              Criminal Division at No(s): CP-22-CR-0002206-2008
                                          CP-22-CR-0005645-2008

BEFORE:      BOWES, MCLAUGHLIN, and STRASSBURGER,* JJ

MEMORANDUM BY STRASSBURGER, J.:                  FILED SEPTEMBER 12, 2018

        Ronald A. Woods (Appellant) pro se appeals from the order entered

February 8, 2018, which denied his application for clarification. We vacate the

trial court’s order and remand with instructions.

        We provide the following background.

        In December 2008, [Appellant] entered a negotiated plea of guilty
        to aggravated assault and persons not to possess firearms. At the
        time of his plea, [Appellant] was also facing drug-related charges,
        to which he was expected to enter a plea at a later date. On
        February 27, 2009, he was sentenced, in accordance with both
        plea agreements, to a term of eight to 16 years of imprisonment
        on the aggravated assault and weapons convictions, and three to
        six years for possession with intent to deliver.

Commonwealth v. Woods, 60 A.3d 566 (Pa. Super. 2012) (unpublished

memorandum at 1-2) (footnotes omitted).          Appellant did not file a post-

sentence motion or direct appeal. Appellant filed a petition pursuant to the


*   Retired Senior Judge assigned to the Superior Court.
J-S42045-18


Post Conviction Relief Act (PCRA), 42 Pa.C.S. §§ 9541-9546, in January 2010,

and in August 2012, this Court affirmed the PCRA court’s dismissal of that

petition. Id.

       On January 8, 2018, Appellant filed an application for clarification with

the trial court, seeking clarification of the trial court’s February 27, 2009

sentencing order.1 On February 9, 2018, the trial court dismissed Appellant’s

application. Appellant timely filed pro se a notice of appeal. Both Appellant

and the trial court complied with Pa.R.A.P 1925.

       On appeal, Appellant claims that “the trial court abused its discretion in

dismissing Appellant’s application for clarification of its February 27, 2009[]

commitment order regarding the effective date of the sentence imposed where

it is unclear when the trial court intended the sentence imposed to

commence.”        Concise Statement of Matters Complained of on Appeal,

3/16/2018 (unnecessary capitalization omitted).          Specifically, Appellant

claims there is a conflict between the effective date of his sentence as

indicated on the trial court’s commitment order and the effective date on the

sentence status summary prepared by the Pennsylvania Department of

Corrections (DOC). Appellant’s Brief at 7. According to Appellant, his DC-

____________________________________________


1 The certified record received by this Court does not contain the February 27,
2009 sentencing order, but the docket entries at both docket numbers CP-22-
CR-0002206-2008 and CP-22-CR-0005645-2008 indicate that Appellant
received the aforementioned sentence on February 27, 2009.




                                           -2-
J-S42045-18


300B court commitment forms2 show: (1) at CP-22-CR-0002206-2008,

relating to count one (aggravated assault), a term 8 to 16 years of

incarceration with a credit of 317 days served, effective February 27, 2009;

(2) at CP-22-CR-0002206-2008, relating to count three (persons not to

possess firearms), a term of five to ten years of incarceration with a credit of

zero days served, to be served concurrent with the aforesaid sentence,

effective February 27, 2009; and (3) at CP-22-CR-0005645-2008, relating to

count one (possession with intent to deliver), a term of three to six years of

incarceration with a credit of zero days served, to be served consecutively to

the aforesaid sentences, effective February 27, 2009.               Application for

Clarification, 1/8/2018, at Exhs. A, B.          This, according to Appellant, is in

contradiction to his DOC DC16E form,3 which indicates an effective date of

February 29, 2012 on all sentences. Id. at Exh. C.



____________________________________________


2   As we explained in Commonwealth v. Heredia,

       Form DC–300B is a commitment document generated by the
       Common Pleas Criminal Court Case Management System. See 37
       Pa.Code § 96.4; 42 Pa.C.S.[] § 9764. Section 9764 of the Judicial
       Code sets forth the procedure associated with transfer of an
       inmate into DOC custody and provides that, on commitment of an
       inmate, the transporting official must provide the DOC with a copy
       of the trial court’s sentencing order and a copy of the DC–300B
       commitment form. See 42 Pa.C.S.[] § 9764(a)(8).

97 A.3d 392 394 n.3 (Pa. Super. 2014).

3 The DC16E form, issued by the DOC and entitled “Sentence Status
Summary,” provides details about an inmate’s sentence.


                                           -3-
J-S42045-18


     Initially, we note that, while “all motions filed after a judgment of

sentence is final are to be construed as PCRA petitions,” Commonwealth v.

Taylor, 65 A.3d 462, 466 (Pa. Super. 2013), an allegation of error by the

DOC in failing to comply with a court’s sentencing order is not cognizable

under the PCRA. Heredia, 97 A.3d at 395. As this Court has expounded,

     [i]f the alleged error is thought to be the result of an erroneous
     computation of sentence by the [Department] of Corrections, then
     the appropriate vehicle for redress would be an original action in
     the Commonwealth Court [of Pennsylvania] challenging the
     [Department’s] computation. If, on the other hand, the alleged
     error is thought to be attributable to ambiguity in the sentence
     imposed by the trial court, then a writ of habeas corpus ad
     subjiciendum lies to the trial court for clarification and/or
     correction of the sentence imposed.

Id. (quoting Commonwealth v. Perry, 563 A.2d 511, 512-13 (Pa. Super.

1989). This Court further explained that

     the Commonwealth Court has held that, where an inmate’s
     petition did not challenge the trial court’s sentencing order, and
     instead challenged only the governmental actions of the clerk of
     court and corrections officials in the wake of that sentencing order
     (including clerk’s generation of commitment form inconsistent
     with sentencing order), the trial court lacked jurisdiction over the
     matter, and the petition was properly filed in the Commonwealth
     Court. See Spotz v. Commonwealth, 972 A.2d 125, 134 (Pa.
     Cmwlth. 2009); see also Commonwealth ex rel. Powell v.
     Pennsylvania Dept. of Corrections, 14 A.3d 912, 915 (Pa.
     Cmwlth. 2011) (concluding that, where petitioner does not
     challenge underlying sentence and instead seeks to compel DOC
     to carry out sentence imposed, petition is properly filed in
     Commonwealth Court).

           Although the decisions of the Commonwealth Court are not
     binding on this Court, we may look to them for their persuasive
     value. See Commonwealth v. Rodriguez, 81 A.3d 103, 107
     n.7 (Pa.Super.2013) [].



                                    -4-
J-S42045-18


Id. at 395 n.4.

        Here, the crux of Appellant’s claim is that the DOC erred in computing

the effective date of his sentence. He claims that the DOC failed to follow the

trial court’s sentencing order, arguing that “the effective date [of his sentence]

was extended from February 27, 2009 to February 29, 2012.”                Appellant’s

Brief at 9. Based on the foregoing, Appellant should have filed his application

for clarification through an action in the Commonwealth Court’s original

jurisdiction. See Heredia, supra. Thus, the proper action for the trial court

would have been to transfer Appellant’s application to the Commonwealth

Court.    See 42 Pa.C.S. § 5103(a);4 McNair v. Owens, 576 A.2d 95 (Pa.



____________________________________________


4   Subsection 5103(a) of the Judicial Code provides:

        (a) General rule.--If an appeal or other matter is taken to or
        brought in a court or magisterial district of this Commonwealth
        which does not have jurisdiction of the appeal or other matter, the
        court or magisterial district judge shall not quash such appeal or
        dismiss the matter, but shall transfer the record thereof to the
        proper tribunal of this Commonwealth, where the appeal or other
        matter shall be treated as if originally filed in the transferee
        tribunal on the date when the appeal or other matter was first
        filed in a court or magisterial district of this Commonwealth. A
        matter which is within the exclusive jurisdiction of a court or
        magisterial district judge of this Commonwealth but which is
        commenced in any other tribunal of this Commonwealth shall be
        transferred by the other tribunal to the proper court or magisterial
        district of this Commonwealth where it shall be treated as if
        originally filed in the transferee court or magisterial district of this
        Commonwealth on the date when first filed in the other tribunal.

42 Pa.C.S. § 5103.



                                           -5-
J-S42045-18


Cmwlth. 1990) (holding that where a prisoner seeks relief for a claim of

incorrect calculation by the Department of Corrections, it is an action in the

Commonwealth Court’s original jurisdiction and thus, trial court should not

have dismissed petition, but rather transferred matter to Commonwealth

Court). Accordingly, we vacate the trial court’s order and remand the case to

the trial court to transfer Appellant’s application for clarification to the

Commonwealth Court.

      Order vacated.      Case remanded with instructions.        Jurisdiction

relinquished.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 09/12/2018




                                    -6-